UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6225



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARRY JOHNSON, a/k/a Willie Brown,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
89-434-S)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before WILKINS and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barry Johnson, Appellant Pro Se. Harvey Ellis Eisenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders denying his mo-

tions for tape recordings of his trial and for reconsideration. We

have reviewed the record and the district court’s opinions and find

no reversible error. Accordingly, we grant Appellant’s motion to

proceed on appeal in forma pauperis and affirm on the reasoning of

the district court. United States v. Johnson, No. CA-89-434-S (D.

Md. Dec. 29, 1997; Jan. 20, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2